UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bernzott U.S. Small Cap Value Fund (Ticker Symbol: BSCVX) SEMI-ANNUAL REPORT November 30, 2013 Bernzott U.S. Small Cap Value Fund A series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 13 Expense Example 15 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bernzott U.S. Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.bcafunds.com Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 89.9% BASIC MATERIALS – 5.6% Compass Minerals International, Inc. $ Owens-Illinois, Inc.* CONSUMER, CYCLICAL – 19.6% Cinemark Holdings, Inc. Hasbro, Inc. International Game Technology Interval Leisure Group, Inc. Mobile Mini, Inc.* Outerwall, Inc.* PetSmart, Inc. CONSUMER, NON-CYCLICAL – 29.1% Brink's Co. Equifax, Inc. FTI Consulting, Inc.* Landauer, Inc. Standard Parking Corp.* Teleflex, Inc. Total System Services, Inc. Towers Watson & Co. - Class A WD-40 Co. Weight Watchers International, Inc. ENERGY – 4.2% Dresser-Rand Group, Inc.* INDUSTRIAL – 20.2% Clean Harbors, Inc.* Energizer Holdings, Inc. Gentex Corp. Hillenbrand, Inc. Landstar System, Inc. Mistras Group, Inc.* TECHNOLOGY – 11.2% Broadridge Financial Solutions, Inc. MICROS Systems, Inc.* 1 Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Synopsys, Inc.* $ TOTAL COMMON STOCKS (Cost $19,768,078) EXCHANGE-TRADED FUNDS – 3.0% iShares Russell 2000 Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $660,380) Principal Amount SHORT-TERM INVESTMENTS – 7.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,822,841) TOTAL INVESTMENTS – 100.0% (Cost $22,251,299) Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 Bernzott U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 29.1% Industrial 20.2% Consumer, Cyclical 19.6% Technology 11.2% Basic Materials 5.6% Energy 4.2% Total Common Stocks 89.9% Exchange-Traded Funds 3.0% Short-Term Investments 7.1% Total Investments 100.0% Other Assets in Excess of Liabilities 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Bernzott U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $25,251,299) $ Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Advisory fees Auditing fees Fund administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 4 Bernzott U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaudited) Investment Income: Dividends $ Interest 77 Total investment income Expenses: Advisory fees Fund administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Legal fees Offering costs Auditing fees Custody fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Bernzott U.S. Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended November 30, 2013 (Unaudited) For the Period September 11, 2012* through May 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Proceeds from shares sold Cost of shares redeemed1 ) ) Net increase in net assets from capital transacations Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold Shares redeemed ) ) Net increase in capital share transactions * Commencement of operations 1 Net of redemption fee proceeds of $207 and $383, respectively. See accompanying Notes to Financial Statements. 6 Bernzott U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended November 30, 2013 (Unaudited) For the Period September 11, 2012* through May 31, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return3 %
